Citation Nr: 0522516	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the initial 10 percent evaluation for 
cholecystectomy.

2.  Propriety of the initial 10 percent evaluation for 
Hepatitis C.

3.  Propriety of the initial noncompensable evaluation for 
essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1990 to March 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In this decision, the RO granted service connection for 
cholecystectomy, Hepatitis C, and essential hypertension.  
The Hepatitis C was initially evaluated as 10 percent 
disabling and the veteran's cholecystectomy and essential 
hypertension were both found to be noncompensable.  The 
awards were made effective from March 14, 2000, the date her 
original claim was received.  In October 2003, a VA Decision 
Review Officer (DRO) granted an increased evaluation for 
cholecystectomy to 10 percent, which was made effective from 
March 14, 2000.  The veteran has continued her appeal.

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) from the Board sitting at the RO in March 
2004.  The VLJ that conducted this hearing will make the 
final decision regarding the issues on appeal.  See 
38 U.S.C.A. § 7102(c), 7107(a) (West 2002).

At her Board hearing, the veteran raised the issue of 
entitlement to secondary service connection for a psychiatric 
disability resulting from the effects of her service-
connected residuals of a Hepatitis C infection.  A review of 
the claims file shows that this issue is not properly before 
the Board at the present time and that it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's cholecystectomy is characterized by mild 
gastrointestinal symptoms to include gastric upset, nausea, 
and diarrhea.  

2.  The veteran's Hepatitis C is not currently active, but is 
manifested by residual chronic fatigue and body ache/pain.

3.  Prior to November 17, 2003, the veteran's essential 
hypertension resulted in blood pressure that was 
predominantly less than 160/100 and did not require the use 
of medication to control.  From November 17, 2003, her blood 
pressure exceeded 160/100 and required medication for 
control.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent disabling for cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7113 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for Hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7345 (effective 
prior and after to July 2, 2001).  See 66 Fed. Reg. 29486 
(2001).

3.  The criteria for an initial compensable evaluation for 
essential hypertension, effective prior to November 17, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7101 
(2004).

4.  The criteria for an evaluation of 10 percent, but not 
more, for essential hypertension effective from November 17, 
2003 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7101 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in January 2004 and during the Board hearing in March 
2004.  The appellant was told of the requirements to 
establish entitlement to increased evaluations for her 
service-connected cholecystectomy, residuals of Hepatitis C, 
and hypertension.  She was advised of her and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  This notification 
included a detailed discussion with the VLJ conducting the 
March 2004 hearing on the type of medical evidence/opinion 
needed to associate the noted symptoms with the service-
connected disability and specific requests for the appellant 
to submit all pertinent private medical evidence to VA.  The 
appellant was apprised of the evidence considered by VA and 
the applicable laws and regulations in the Statement of the 
Case (SOC) issued in October 2003.  The SOC informed her of 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.114 that evaluated 
disabilities associated with the digestive system, effective 
on July 2, 2001.  See 66 Fed. Reg. 29486 (2001).  In the SOC, 
the veteran was informed of both the old and new criteria 
evaluating her cholecystectomy and Hepatitis C at Diagnostic 
Codes 7318 and 7345.  Therefore, the Agency of Original 
Jurisdiction (AOJ) had the opportunity to determine the 
applicability of both the old and new rating criteria to the 
current claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  As 
discussed in the analysis below, no substantive changes were 
made to the diagnostic criteria evaluating the veteran's 
cholecystectomy.  

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in January 
2004.)

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
examinations in January 2001, May 2002, and July 2003 (to 
include the addendum prepared in September 2003).  As regards 
the issues decided below, these examinations noted accurate 
medical histories, detailed findings on examination, and the 
appropriate diagnoses and opinions, to include the September 
2003 addendum that determined what symptomatology was 
attributed to which service-connected disability.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).  

However, the veteran contended at her hearing in March 2004 
that the VA examinations were inadequate for rating purposes.  
She found that the examination findings contradicted one 
another and that one of the examination reports indicated she 
had denied symptoms that in fact she reported to the 
examiner.  However, the last VA examiner in September 2003 
(based on extensive examination, diagnostic testing, and a 
review of the medical evidence in the claims file) provided 
conclusive opinions on what symptomatology was associated 
with the service-connected disabilities.  Therefore, based on 
these examination findings, private medical evidence 
submitted by the veteran, and the veteran's own lay evidence; 
the Board finds there is sufficient (and, in fact, 
substantial) evidence to provide an accurate picture of the 
veteran's disabilities and their effects on her functional 
ability.

In addition, the veteran testified in March 2004 that she had 
started medication just the week before to control her 
hypertension.  She noted that she was to return to her 
treating physician the following week for review of her 
progress.  The veteran submitted these follow-up records in 
September 2004.  The private evidence notes the veteran's 
blood pressure readings and physical findings over a five-
month period and reports the results of her medication.  
Therefore, these records are adequate for rating purposes 
under the criteria at 38 C.F.R. § 4.104, Diagnostic Code 7101 
and additional VA examination is not needed.  Therefore, the 
Board concludes that there is sufficient evidence to render 
equitable determinations by a lay adjudicator on the issues 
decided below.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The veteran's service, VA, and private treatment records have 
been obtained and incorporated into the claims file.  VA has 
requested that the veteran identify and submit release forms 
in order to obtain private treatment records in its letters 
of April 2000 and January 2004.  The veteran was verbally 
requested to submit all pertinent private evidence (which 
included a discussion of what the private evidence should 
show to establish the claims on appeal) at the hearing in 
March 2004.  However, some of the identified private 
treatment records have not been submitted or obtained by VA.

According to 38 U.S.C.A. § 5103A(a)(2), 5103A(b) and 
38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d), it is a 
claimant's duty to cooperate fully with VA's reasonable 
efforts to obtain relevant records.  In addition, the 
claimant is required to authorize the release of existing 
records in a form acceptable to the custodian holding the 
relevant records.  Without the appellant's cooperation in 
fully identifying all of her private healthcare providers and 
providing the appropriate signed release forms, the Board 
finds that there is no reasonable possibility that further 
assistance would substantiate her claim and any further 
development would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d); see 
also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he or 
she cannot passively wait for it in those circumstances where 
the veteran may or should have information that is essential 
in obtaining putative evidence.)

As the appellant has not sufficiently identified these 
healthcare providers (to include the appropriate addresses), 
VA is unable to even attempt to obtain these records directly 
from the facility or physician.  Thus, the provisions of 38 
U.S.C.A. § 5103A(b)(2), (3) and 38 C.F.R. § 3.159(e) ("If VA 
makes reasonable efforts to obtain relevant non-Federal 
records...) are not applicable to the current case and there is 
no duty to notify her of VA's inability to obtain these 
records.  Finally, the veteran was afforded a hearing before 
a VLJ in March 2004 and a transcript of this hearing has been 
placed in the claims file.  Therefore, the Board concludes 
that all pertinent evidence, obtainable by VA, regarding the 
issues decided below has been obtained and incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decisions.  The notification provided to the appellant in the 
letters, SOC, and Board hearing discussed above provided 
sufficient information for a reasonable person to understand 
what information and evidence was needed to substantiate the 
claim on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Finally, the veteran submitted additional medical evidence 
pertinent to her current claims after the issuance of the SOC 
in October 2003.  See 38 C.F.R. §§ 19.31(a), 19.37.  However, 
she waived consideration of this evidence by the AOJ at her 
Board hearing in March 2004.  See 38 C.F.R. § 20.1304(c); 69 
Fed. Reg. 53,807 (2004).  Therefore, submission of this 
evidence does not require remand to the AOJ for initial 
consideration.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

On her military entrance examination of June 1989, the 
veteran reported a past medical history of Hepatitis A 
infection.  On examination, her abdomen, viscera, and 
genitourinary systems were found to be normal.  Her weight 
was 132 pounds.  Similar examination findings were noted on 
comprehensive medical examinations in March 1990 and May 
1993; except that in May 1993 her abdomen and viscera was 
noted abnormal due to a cholecystectomy.  In March 1990, her 
weight was 131 pounds and in May 1993 it was 137 pounds.  

A Medical Board Report dated in February 1999 noted diagnoses 
of chronic active Hepatitis C with its approximate date of 
origin being June 1991.  She was also diagnosed with an 
anxiety disorder that was estimated to have begun in January 
1992.  The Medical Board's summary of the veteran's medical 
history reported that she first tested positive for Hepatitis 
C during testing in 1991 conducted by a private obstetrician.  
In January 1992, she underwent cholecystectomy due to 
cholecystitis and cholelithiasis.  In August 1998, she began 
to complain of hand and foot puritis and fatigue.  Testing 
revealed active Hepatitis C infection and liver inflammation 
with minimal fibrosis.  The veteran was placed on Interferon 
and Ribaviran and her hepatitis became asymptomatic.  
However, she suffered with nausea and fatigue for one to two 
days after taking her medication.  

It was also noted that the veteran suffered with significant 
stress while on active service.  Her primary military 
occupation was as an air traffic controller.  A military 
mental health clinic saw the veteran in 1994 and noted a 
diagnosis of anxiety disorder with a recommendation for the 
use of Paxil.  She then sought private treatment for this 
disorder and began the use of Paxil from 1994 to 1998.  The 
veteran apparently failed to report this use of medication to 
the military.  A military flight surgeon discovered the use 
of Paxil in 1998.  The veteran was removed from flight status 
and counseled on the inappropriate use of medication.  She 
terminated the use of this medication and reported that her 
anxiety had remained asymptomatic.  

The Medical Board summary indicated that the veteran was 
removed from her air traffic control duties due to her 
medical conditions.  She expressed her desire to be released 
from active service rather than be crossed trained in another 
military specialty.

A VA gastrointestinal examination of January 2001 noted the 
veteran's complaints of fatigue, weakness, nausea, vomiting, 
diarrhea, and joint pain that she attributed to side effects 
of her service-connected disabilities.  She also reported 
losing 20 pounds in weight.  On examination, ascites, 
erythema, spider angiomata, hematemesis, melena, or 
tenderness were not found.  The liver was not enlarged to 
palpation.  The impression was chronic Hepatitis C with 
moderate activity.

A VA cardiac examination was performed in January 2001.  The 
veteran reported that she had not taken medication for her 
hypertension since 1999, since the medication caused 
headaches.  On examination, the heart was not enlarged.  
There was a normal sinus rhythm with no rubs, thrills, or 
murmurs.  The EKG was reported to be within normal limits.  
Her blood pressure readings were 144/92, 146/92, and 144/92.  
The diagnosis was essential hypertension.  The examiner 
opined that there was no evidence of atherosclerotic 
complications due to hypertension.

Another VA gastrointestinal examination was given to the 
veteran in May 2002.  She complained of fatigue, weakness, 
and joint pain that she attributed to her hepatitis.  The 
veteran indicated that she was forced to use a lot of sick 
leave due to these problems.  She also complained of nausea.  
She denied any current vomiting, hematemesis, melena, colic 
abdominal pain, fever, or distention.  The veteran also 
reported that she was not currently being treated for her 
complaints.  She indicated that she had lost 52 pounds, 
apparently since her initial infection of hepatitis.  On 
examination, the veteran's heart, lungs, and abdomen were 
unremarkable.  There was no abdominal pain or tenderness.  
The size of her liver was within normal limits.  There was no 
evidence of muscle wasting and her muscle strength appeared 
to be "okay."  There was no palmar erythema, spider 
angiomata, or other signs of liver disease.  The diagnosis 
was Hepatitis C.  

In July 2003, the veteran was given another VA compensation 
examination at a private gastroenterology center.  She 
complained of easy fatigability, tiredness, headaches, 
painful joints, swelling of the joints, and increased 
frequency of urination.  On examination, the veteran's weight 
was 152 pounds and her blood pressure was 158/64.  Her heart 
sounds were normal with on murmurs, rubs, or gallops.  There 
was no leg edema or carotid bruit.  The abdomen was soft and 
non-tender with bowel sounds present.  There were no masses, 
hepatomegaly, splenomegaly, ascites, or collateral 
circulation.  Review of the musculoskeletal system showed no 
tenderness to palpation and there was no joint swelling.  The 
initial impression was Hepatitis C, Genotype 1.  The veteran 
was referred for additional laboratory and diagnostic 
testing.  Laboratory testing in August 2003 revealed no 
active Hepatitis C virus replication in the veteran's body.  
A liver ultrasound noted an impression of an unremarkable 
liver.  In an addendum to this examination prepared in 
September 2003, the examiner concluded that the veteran had 
symptoms of chronic fatigability and arthralgia secondary to 
her Hepatitis C; and her nausea, vomiting, and diarrhea were 
residuals of her cholecystectomy.

Private outpatient records in December 2003 noted the 
veteran's blood pressure to be 140/86 with a weight of 160 
pounds.  In March 2004, her blood pressure was 134/82 and her 
weight was 156 pounds.  The examiner noted that the veteran's 
blood pressure always appeared to be borderline high and that 
she had even more elevated readings (160/100) during physical 
therapy sessions.  On examination, the heart had a regular 
rate and rhythm with no murmurs, rubs/clicks, or other 
abnormalities.  The assessments included hypertension.  In 
April 2004, the veteran's blood pressure was 144/90.  The 
examiner noted that the veteran had begun medication to 
control her hypertension.  Her home log indicated blood 
pressure readings ranging 130-140/90-96.  On examination, the 
heart had a regular rate and rhythm with no murmurs, 
rubs/clicks, or other abnormalities.  The assessments 
included hypertension and it was noted that the veteran's 
hypertension medication would be increased.  

The veteran began treatment in a pain management clinic in 
November 2003.  She complained of headaches, multiple joint 
pain, and pain in her back.  The examiner noted "...Dr. ______ 
who is thinking [the veteran] might be having problems from 
treatment with Interferon with hepatitis."  It was noted 
that her medical history included treatment of Hepatitis C 
with Interferon.  Her current medications included those for 
hypertension.  On examination, she weighed 160 pounds and her 
blood pressure was 165/103.  There was tenderness from her 
cervical spine area to her sacroiliac.  The abdomen was non-
tender, non-distended, and was positive for bowel sounds.  
There were no sensory or motor deficits in the extremities.  
The impression was peripheral neuropathy, neck pain, myalgia, 
and back pain.  She was prescribed pain medication.  
Outpatient examinations in mid-November 2003 noted blood 
pressure of 140/101 and weight of 160 pounds; and in late 
November 2003 her blood pressure was 165/106 and weight was 
161 pounds.  

In January 2001, she complained of a continuous, burning type 
pain of a moderate degree.  Her appetite and bowel movements 
were reported to be "good."  On examination, the veteran 
was found to be well developed and well nourished.  Her 
weight was 162 pounds and her blood pressure was 162/105.  
There was tenderness over the cervical spine and both knees.  
Her sensory examination was symmetrical and intact to light 
touch.  The impressions were neck pain, peripheral 
neuropathy, and myalgias.  In February 2001, her complaints 
and physical findings were similar to those reported the 
month before.  Her weight was 161 pounds and her blood 
pressure was 156/94.

On examination in April 2004, she continued to complain of 
"burning, knife-like and dull achy" pain.  She indicated 
that for the past week this pain level was from mild to 
moderate in degree.  He appetite and bowel movements were 
good.  On examination, her blood pressure was 131/80 and 
weight was 161 pounds.  She was again found to be well 
developed and well nourished.  The impression was neck pain.

The veteran received private physical therapy treatment from 
April to May 2004.  The initial evaluation in April 2004 
noted the veteran's complaints of muscle tension headaches 
and pain in her neck, upper back, knees, and wrists.  This 
pain was described as constant "aching, stabbing, tender, 
burning, penetrating, nagging, numb."  On a scale from 1 (no 
pain) to 10 (extreme pain), she claimed her current pain was 
at a 7 and her worst pain was at a 9.  She was able to obtain 
a 75 to 80 percent reduction in this pain with the use of her 
medication.  The veteran denied having irregular heartbeats, 
palpitations, diaphoresis, chest pain, significant abdominal 
pain, melena, hematochezia, or urinary tract symptoms.  It 
was noted that the veteran continued to work as an air 
traffic controller.  On examination, her weight as 152 pounds 
and her blood pressure as 150/90.  She appeared to be in a 
moderate degree of discomfort.  Her heart had a regular rate 
and rhythm with no murmurs.  The abdomen was flat and 
tympanic to percussion.  The bowel sounds were normal.  There 
was no abdominal rebound, guarding, rigidity, or palpable 
masses.  The veteran had full muscle strength in the 
extremities.  However, the examiner noted the veteran 
appeared to have a scoliotic curve with convexity to the left 
due to a short left lower extremity.  Fourteen pressure 
points were present in the trapezius muscles.  The 
impressions included "cervical, thoracic, lumbar, 
lumbosacral, and sacroiliac strain," short left lower 
extremity with compensatory scoliosis, hypertension, 
fibromyalgia, carpal tunnel syndrome, and status post 
Hepatitis C.  

In May 2004, she complained of headaches and nausea.  The 
examiner commented that the veteran appeared quite 
uncomfortable.  She denied paresthesias, loss of motion, 
sciatica, or new trauma.  On examination, her weight was 152 
pounds and her blood pressure was 128/84.  The examiner again 
commented that the veteran appeared to have a severe amount 
of distress.  The impressions included those noted in April 
2004, to which was added muscle tension/migraine cephalgia 
(headaches).  By mid-May 2004, she reported that her pain 
level had improved and indicated that it was at a level of 3.  
She continued to complain of neck, middle back, and knee 
pain.  On examination, she weighed 152 pounds and her blood 
pressure was 130/80.  The veteran appeared to be in a 
moderate amount of distress.  In late May 2004, the veteran's 
complaints remained the same and she continued to note that 
her pain medication alleviated 75 percent of her symptoms.  
On examination, her blood pressure was 118/84 and her weight 
was 152 pounds.  

Evaluation of Cholecystectomy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected cholecystectomy is currently 
rated 10 percent disabling effective from March 14, 2000.  
This disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7318.  As 
noted above, the regulations evaluating disabilities of the 
digestive system were changed during the pendency of this 
appeal.  However, the rating criteria at Code 7318 (to 
include the analogous criteria at Code 7314 discussed below) 
were not changed.  Therefore, consideration of differences 
between the old and new criteria for this disability is not 
applicable.

Under Code 7318 (removal of the gall bladder), mild symptoms 
resulting from removal of the gall bladder are to be rated as 
10 percent disabling.  Severe symptoms are rated 30 percent 
disabling.  An analogous rating under Code 7314 (chronic 
cholecystitis) would require the equivalent of severe, 
frequent attacks of gall bladder colic.  

At her hearing in March 2004, the veteran testified that the 
removal of her gall bladder had resulted in constant 
gastrointestinal "upset," constant diarrhea or soft bowel 
movements.  Her diarrhea forced her to go to a bathroom 
frequently and interfered with her personal and work life.  
She claimed that if she took medication for her bowel 
movements the result would be constipation and abdominal 
pain.

The VA examiner, after examining the veteran and conducting 
thorough diagnostic testing, determined that the symptoms 
associated with the veteran's cholecystectomy included 
nausea, vomiting, and diarrhea.  The Board concedes that 
these symptoms exist and cause discomfort and interference 
with her daily activities.  This is especially true by the 
need for her to interrupt activities due to frequent bowel 
movements.  However, based on her testimony in March 2004, 
these symptoms have not stopped her from doing both social 
and work activity and she continues to maintain employment as 
a civilian air traffic controller.  The described symptoms 
associated with the cholecystectomy do not appear to be 
severe in nature.   Therefore, the Board finds that these 
symptoms have resulted in no more than a mild interference in 
her functional ability.  As there are no severe symptoms 
associated with the veteran's cholecystectomy, a higher 
evaluation under Codes 7314 and 7318 is not authorized.


Evaluation of Hepatitis C

The veteran's Hepatitis C is currently rated 10 percent 
disabling effective from March 14, 2000.  This disorder was 
evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.114, Diagnostic Codes (Codes) 7345 (old and new 
criteria) and 7354 (new criteria).  As discussed above, the 
regulations evaluating the veteran's Hepatitis C were changed 
during the pendency of this appeal.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.

The veteran has claimed that due to her hepatitis and its 
treatment she feels tired 20 hours out of every day.  She 
asserted that her hepatitis and its treatment had resulted in 
neurologic damage.  This in turn has caused her constant body 
aches and pains in her neck, back, and joints.  She also has 
attributed her current depression to the hepatitis.  The 
veteran claimed that the pain due to her hepatitis has forced 
her to seek pain management treatment and the use of pain 
medications.

Under Codes 7345 (Liver disease) and 7354 (Hepatitis C), near 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain), are rated as 100 percent disabling.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly, rate as 60 percent disabling.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, rate as 40 percent 
disabling.

Daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, rate as 20 percent disabling.

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, rate as 10 percent disabling.

Under Note (2) at 38 C.F.R. § 4.114, an "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.

Based on the veteran's testimony and the evidence in the VA 
and private examinations, she suffers with chronic body 
aches/pain and fatigue due to her hepatitis and/or its 
treatment.  This was opined by the VA examiner in September 
2003 and appears to be corroborated by her private 
physician's opinion noted in the medical record of November 
2003.  While her private physicians of recent years appear to 
attribute her body aches/pain to nonservice-connected 
etiologies, the Board will resolve all doubt on this matter 
in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

The lay and medical evidence show that the veteran has 
daily/constant symptoms of pain and fatigue.  However, there 
is no credible evidence of malaise or anorexia.  There is no 
need for dietary restriction or continuous medication.  There 
is no reliable evidence of incapacitation as defined by 
regulation.  

There is no medical evidence that any residuals of the 
Hepatitis C have resulted in an incapacitating episode that 
required bed rest and treatment by a physician.  While the 
veteran has claimed that her hepatitis has resulted in 
substantial weight loss, the medical evidence indicates that 
she has maintained a weight between 150 and 162 pounds since 
her separation from active service.  This weight is 
substantially more than her weight of 131 pounds when she 
entered active service prior to her contraction of Hepatitis 
C.  The medical evidence since her separation from the 
military has continually found no abnormality with the liver 
or hepatomegaly.  There is no medical diagnosis of anorexia.  
In fact, private examiners in recent years had continually 
noted that the veteran was well developed and well nourished.  
While the symptoms from her hepatitis have obviously caused 
interference with her functional ability, she provided 
testimony in March 2004 that shows she continues to maintain 
her social functions and continues to be employed as an air 
traffic controller.  

Therefore, there is no evidence that while her symptoms of 
fatigue and body pains are constant, they have not become so 
disabling as to warrant a 20 percent evaluation, let alone a 
higher evaluation.  This finding is supported by the medical 
opinions in the pain management records from 2003 and 2004.  
These records noted opinions that the veteran was in a 
moderate degree of distress due to he body aches and pains, 
and were based on the direct observation of the veteran.  
While severe pain was reported in May 2004, this higher level 
of pain was attributed to her nonservice-connected migraine 
headaches.  The veteran acknowledges that she obtains up to a 
75 percent decrease in her pain with the use of medication.  
The Board finds that the veteran's moderate degree of 
distress due to pain and fatigue does not support an 
evaluation under the new criteria in excess of 10 percent.  
Based on this analysis, the Board finds that a higher 
evaluation under the new criteria is not warranted.

As noted above, an evaluation under the new criteria cannot 
be retroactive prior to its effective date.  There is no 
indication in the rating criteria at 38 C.F.R. § 4.114 that 
the changed provisions were to have retroactive effect.  

Turning to the old criteria at Code 7345, a 10 percent 
evaluation is given for demonstrable liver damage with mild 
gastrointestinal disturbance.  Minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency, but necessitating dietary 
restriction or other therapeutic measures is to be rated as 
30 percent disabling.  A 60 percent rating is warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.

Based on these criteria, an increased evaluation above 10 
percent effective prior to July 2, 2001 is not authorized.  
The medical evidence has established minimal liver damage 
with the in-service biopsy showing minimal fibrosis of the 
liver.  As noted above, VA medical opinion in September 2003 
has associated chronic fatigue with the hepatitis.  However, 
the veteran's gastrointestinal disturbances had been 
associated with the cholecystectomy and these symptoms are 
separately rated under 38 C.F.R. § 4.114, Diagnostic Code 
7318.  The veteran's psychiatric symptoms during military 
service were associated by the medical personnel with her 
stressful occupation, not her hepatitis condition.  While she 
has received impressions for psychiatric problems in recent 
years, no medical professional has associated these symptoms 
with her hepatitis.  Finally, diagnostic testing in recent 
years has shown that her Hepatitis C is not active and there 
has been no therapeutic measure taken to control such an 
infection.  Based on this medical evidence, the Board finds 
that a 30 percent evaluation under the old criteria at Code 
7345 is not authorized.  

Based on the above analysis, the Board determines that an 
evaluation in excess of 10 percent is not warranted under the 
old or new criteria.


Evaluation of Hypertension

The veteran's essential hypertension is currently rated as 
noncompensable effective from March 14, 2000.  This disorder 
was evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.104, Diagnostic Codes 7101 (hypertensive 
vascular disease, hypertension, and isolated systolic 
hypertension).

Under Code 7101, diastolic pressure predominantly 130 or more 
is rated as 60 percent disabling.  Diastolic pressure 
predominantly 120 or more is rated as 40 percent disabling.  
Diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more is rated as 20 percent 
disabling.  Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control of the disease, is rated as 10 percent 
or more.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90mm.

Prior to November 2003, the veteran's diastolic pressure had 
not exceeded 100 and her systolic pressure had remained below 
160.  However, on examination in November 2003 her blood 
pressure was 165/103.  Her systolic pressure remained over 
160 with diastolic pressure over 100 until April 2004.  
During this period the veteran was placed on medication for 
her hypertension, which has reduced her blood pressure 
readings below 140/90 since April 2004.  Based on this 
medical evidence, the Board finds that the veteran is 
entitled to a 10 percent evaluation for hypertension 
effective from November 17, 2003; the date of the private 
medical examination that first noted the blood pressure 
reading of 165/103.  The medical evidence reveals that the 
veteran did not have blood pressure of 160/100 or more prior 
to November 17, 2003 and her own lay evidence revealed that 
she did not take medication to control her blood pressure 
prior to November 2003.  Therefore, a compensable evaluation 
is not warranted prior to November 17, 2003.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for cholecystectomy is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for Hepatitis C is denied.


Entitlement to an initial compensable evaluation for 
essential hypertension effective prior to November 17, 2003 
is denied.

Entitlement to an increased evaluation of 10 percent, but not 
more, for essential hypertension effective from November 17, 
2003 is granted; subject to the laws and regulations 
governing the payment of VA benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


